IN THE SUPREME COURT OF THE STATE OF NEVADA


                NEVADA CHECKER CAB                                     No. 66349
                CORPORATION,
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                                                                            FILED
                CLARK; AND THE HONORABLE                                    FEB 0 3 2016
                MICHELLE LEAVITT, DISTRICT
                                                                          TRACE K. LINDEMAN
                JUDGE,                                                 CLERK OF SUPREME COURT

                Respondents,                                           BY             t_
                                                                            DEPUTY CLERK
                and
                ION FERENTZ,
                Real Party in Interest.

                                  ORDER GRANTING PETITION FOR
                                       WRIT OF MANDAMUS

                            This is an original petition for a writ of prohibition or
                mandamus challenging a district court order denying a motion to dismiss
                or to remand the underlying matter to justice court.
                                 FACTS AND PROCEDURAL HISTORY
                            Webster Lomanang worked as a taxi cab driver for petitioner
                Nevada Checker Cab (NCC). Lomanang rear-ended real party in interest
                Ion Ferentz, causing injuries. Ferentz filed a complaint for damages in
                justice court against Lomanang and Yellow Checker Cab (YCC), a
                different cab company than NCC. NCC informed Ferentz that he named
                the wrong cab company in the complaint. Ferentz failed to amend the
                complaint or to serve NCC. Counsel for NCC withdrew as counsel for
                Lomanang because they were unable to correspond with him.



SUPREME COURT
      OF
    NEVADA

(0) 1947A   e                                                                            o3
                                 Ferentz subsequently obtained a default judgment against
                     Lomanang and YCC in the amount of $5,380.84, which he sought to collect
                     from NCC. NCC refused to satisfy the judgment because it no longer
                     represented Lomanang. Ferentz filed suit in district court, seeking
                     payment of the judgment, as well as compensatory and punitive damages
                     arising out of what he contended was bad faith on the part of NCC for
                     refusing to pay the judgment. In sum, Ferentz alleged that the judgment,
                     compensatory damages, and punitive damages exceeded $10,000. NCC
                     filed a motion to dismiss the complaint, or, alternatively, to remand the
                     matter to justice court, because the bad faith damages are not recoverable
                     against NCC. The district court held a hearing and denied the motion.
                     This writ petition followed.
                                                    DISCUSSION
                     Writ relief is appropriate
                                 "A writ of mandamus is available to compel the performance of
                     an act that the law requires as a duty resulting from an office, trust, or
                     station or to control an arbitrary or capricious exercise of discretion."
                     Humphries v. Eighth Judicial Dist. Court, 129 Nev., Adv. Op. 85, 312 P.3d
484, 486 (2013) (quoting Int'l Game Tech., Inc. v. Second Judicial Dist.
                     Court, 124 Nev. 193, 197, 179 P.3d 556, 558 (2008) (footnote omitted)); see
                     also NRS 34.160. "Normally, this court will not entertain a writ petition
                     challenging the denial of a motion to dismiss," Buck waiter v. Eighth
                     Judicial Dist. Court, 126 Nev. 200, 201, 234 P.3d 920, 921 (2010), but may
                     do so when "(1) no factual dispute exists and the district court is obligated
                     to dismiss an action pursuant to clear authority under a statute or rule; or
                     (2) an important issue of law needs clarification and considerations of
                     sound judicial economy and administration militate in favor of granting

SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    4S1ro
                the petition," State v. Eighth Judicial Din. Court (Anzalone), 118 Nev.
140, 147, 42 P.3d 233, 238 (2002).
                            We elect to entertain the petition for a writ of mandamus in
                this case because no factual dispute exists and because there is clear
                authority obligating the district court to dismiss the action.'
                The district court erred in denying NCC's motion to dismiss
                            In considering a writ petition, this court reviews legal
                questions de novo. Williams v. Eighth Judicial Dist. Court, 127 Nev. 518,
                525, 262 P.3d 360, 365 (2011). "The [dlistrict [c]ourts in the several
                [fludicial [d]istricts of this State have original jurisdiction in all cases
                excluded by law from the original jurisdiction of justices' courts." Nev.
                Const. art. 6, § 6. NRS 4.370(1)(a) (2013) grants jurisdiction to justice
                courts for cases in which "the sum claimed . . . does not exceed $10,000." 2
                See also Royal Ins. v. Eagle Valley Constr., 110 Nev. 119, 120, 867 P.2d
1NCC also seeks a writ of prohibition. A writ of prohibition is
                appropriate when a district court acts "without or in excess of [its]
                jurisdiction." NRS 34.320; see also Club Vista Fin. Servs., LLC v. Eighth
                Judicial Dist. Court, 128 Nev., Adv. Op. 21, 276 P.3d 246, 249 (2012).
                Although we conclude in this order that the amount in controversy did not
                exceed the justice court's jurisdictional limit of $10,000, we treat this writ
                as one of mandamus because the district court had jurisdiction to hear and
                determine the outcome of the motion to dismiss. See Goicoechea v. Fourth
                Judicial Dist. Court, 96 Nev. 287, 289, 607 P.2d 1140, 1141 (1980) (stating
                that we will not issue a writ of prohibition "if the court sought to be
                restrained had jurisdiction to hear and determine the matter under
                consideration").

                      2 In 2015, the Legislature increased the jurisdictional limit of the
                justice court to $15,000. 2015 Nev. Stat., ch. 200, § 2.2, at 945. However,
                at the time this case was filed, the statutory jurisdictional limit was
                $10,000. NRS 4.370(1)(a) (2013). Thus, the $10,000 limit applies to this
                case


SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                1146, 1147 (1994) (determining that "the justice[ ] court has exclusive
                jurisdiction 'if the damage claimed does not exceed $[10,000]." (quoting
                NRS 4.370(1)(b)). Thus, the question here becomes whether Ferentz's
                claims for emotional distress and punitive damages can be considered part
                of the "damages claimed," such that the amount in controversy exceeds the
                justice court's jurisdictional limit of $10,000.
                              NCC argues that Ferentz cannot establish a bad faith claim,
                and thus, is not entitled to emotional distress and punitive damages. It
                reasons that Ferentz does not have a contractual relationship with NCC
                pursuant to Gunny v. Allstate Insurance Co., 108 Nev. 344, 830 P.2d 1335
                (1992). In response, Ferentz makes a two-step argument. First, Ferentz
                argues that because NCC insured Lomanang, he can collect the amount he
                was awarded in the default judgment—$5,380.84—from NCC under NRS
                485.3091(5). 3 Second, Ferentz argues that by refusing to pay him, NCC
                acted in bad faith, allowing him to claim damages that exceed $10,000.
                Ferentz argues that because he already obtained a judgment, a
                contractual relationship exists allowing him to bring a bad faith claim
                under Gunny.      However, we recently held that NRS 485.3091 does not
                "grant[ ] a third-party claimant an independent cause of action for bad
                faith against an insurer."    Torres v. Nev. Direct Ins. Co., 131 Nev., Adv.
                Op. 54, 353 P.3d 1203, 1205 (2015). In so holding, we explained that
                                  [t]hird-party claimants do not have a
                             contractual relationship with insurers and thus

                      3 NCC  does not dispute the applicability of NRS 485.3091(5), thus,
                for the purposes of this order, we assume that Ferentz is entitled to collect
                $5,380.84 from NCC. In re Parental Rights as to A.L., 130 Nev., Adv, Op.
                91, 337 P.3d 758, 761-62 (2014) (concluding that a respondent's failure to
                address appellant's argument resulted in confessed error).


SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1941A
                              have no standing to claim bad faith. Gunny u.
                              Allstate Ins. Co., 108 Nev. 344, 345, 830 P.2d 1335,
                              1335-36 (1992). While we intimated in dicta in
                              Gunny that a third-party claimant who is a
                              specific intended beneficiary of an insurance policy
                              might have a sufficient relationship to support a
                              bad faith claim, seeS id. at 345-46, 830 P.2d at
                              1336, nothing in Nevada's absolute-liability
                              statute creates a contractual relationship between
                              an insurer and a third party for bad faith.
                                    The majority of jurisdictions also conclude
                              that third-party claimants do not have a private
                              right of action against an insurer. . . .


                                    Here, NRS 485.3091 provides no express
                              language that permits a third-party claimant to
                              pursue an independent bad faith claim against an
                              insurer. Absent such a provision, we will not read
                              language into a statute granting a private cause of
                              action for an independent tort. See Richardson
                              Constr., Inc. u. Clark Cty. Sch. Dist., 123 Nev. 61,
                              65, 156 P.3d 21, 23 (2007) ("[W]hen a statute does
                              not expressly provide for a private cause of action,
                              the absence of such a provision suggests that the
                              Legislature did not intend for the statute to be
                              enforced through a private cause of action.").
                Torres, 131 Nev., Adv. Op. 54, 353 P.3d at 1211.
                              Ferentz sustained injuries when he was rear-ended by
                Lomanang, and NCC insured the cab driven by Lomanang. According to
                Torres, whether Ferentz was a specifically intended beneficiary is
                irrelevant.    Id.   Ferentz, as a third-party claimant, does not have a
                contractual relationship with NCC, and NRS 485.3091 does not grant him
                an independent cause of action for bad faith against NCC. As a result,
                Ferentz cannot maintain a claim for emotional distress and punitive
                damages against NCC. Therefore, because the amount of the default

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A
                judgment obtained by Ferentz is $5,380.84, making the amount in
                controversy less than $10,000, we further conclude that the district court
                erred in denying NCC's motion to dismiss or to remand the underlying
                matter to justice court.
                            Accordingly we
                            ORDER the petition GRANTED AND DIRECT THE CLERK
                OF THIS COURT TO ISSUE A WRIT OF mandamus instructing the
                district court to vacate its order denying the motion to dismiss and to
                remand the matter to justice court.




                                                                                 C.J.
                                                      Parraguirre


                                                                                 J.



                                                                                 J.




                cc:   Hon. Michelle Leavitt, District Judge
                      Marc C. Gordon
                      Tamer B. Botros
                      Vannah & Vannah
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                            6
(0) 1947A